              Case 4:16-cv-03396-YGR Document 280 Filed 03/04/19 Page 1 of 3
     Mark E. Ellis m 127159
1 Anthony P. J. Valenti — 24542
     Lawrence K. Iglesias — 303700
2 ELI,IS LAW ~l~OUP LLP
     14251ZIver Park Drive, Suite 400
3 Sacramento, CA 9515
     Tel:(916)2~3~8820
4 '1 Fax:(916)2~3-~~21
     mellis@ellislawgrp.com
5 avalenti(c'r,~llislaw~rp com
     li~lesiasnellislaw~rb.com
b
     Attorneys far I~~fendant IZ1~SH CUI~TIS 8~ ASS~CIATE~
7

8

9                                    UI~IITED STATES DISTRICT COURT

10                                NORTHERN BISTI~ICT ~F CALIFORNIA

11
     ~Qi~D      ~C~ILI,Z~~, JE~SI~:~1 f~DE~~y~,              ~ 'r            1   ~~-
12   AI~1D IGNACIO PEREZ,on behalfof
     Themselves acid all Others Similarly ~ituat~d,   `I      1:      .. ,             <,
13
             Plaintiffs,
14
     v.
15                                                    Judge: Hon. Yvonne Gonzalez Rogers
     I~AS~-I CURTIS ~ ASSOCI~4'TES,
16                                                    Trial Late. R~Iay 6, 2019
             Defendant.
17

18

19

20

21

22

23

24

25

26

z7
~g
                 Case 4:16-cv-03396-YGR Document 280 Filed 03/04/19 Page 2 of 3



              Plaintiff seeks to exclude Rash Curtis from offering testimony about ca11s placed to phone

      numbers stored in its phone fields five through ten.
              Plaintiff refuses to acknowledge that not all phone numbers stored in phone fields five through

      ten were obtained through skip~tracing. The evidence demonstrates that Rash Curtis obtained the
     ', numbers stored in its phone fields five through ten through various efforts distinct from skipmtracin~. It

      was Plaintiff's choice to limit class membership to persons whose phone numbers were obtained by
 i
      Dash Curtis "through skip~tracin~99y the classes are not defined as "persons whose phone numbers wire
9 stored in phone fields 5 10" and preventing Rash from testifying or exarrlining about calls in those

10 fgilds would be tantamount to allowing Plaintiff's experts' flawed methodology to go unr~butted, and

11    unchallenged.
12            "[I]t is the exclusive function ofthe jury to determine the credibility of witnesses, resolve
13 evidentiary conflicts
                   t1    and draw reasonable inferences from proven fact." Bruce v. 7'erhune, 376 F.3d
14 950,957(9~h Cir. 2004)(internal quotatrans and citations omitted); Reeves v. Sanderson Plumbing

15 ~ P~°oducts, S30 LT.S. 133, 150, l29 S.Ct. 2097,2110(200Q).

16            "Motions in limine should not b~ used to resolve factual disputes or to weigh ~vid~nce, and
17 evidence should not be excluded prior to trial unless `the evidence [is] inadmissible an all potential

1~    ~rounds.'99 U.S. v. Whzttemore, 2013 WL 1955 97, at *1 (D.I~Tev. May 10, 2013)(citing Ind. Ins. Co.
19 v. Gen. Elec. Co., 326 F.Supp,2d 844, X46(N.D. Ohio 2004)); ,gee also Luce v. United ~'tates, 469 U.S.

20 3~,41, n. 4, 105 S.Ct. 460(1984); Forbes v. County ofOrange,2Q13 ~JL 12165672, at *4(~.I~. Cal.

21    Auk. 4, 2013)91t~cCa~ty v. Liberty Mutual Insurance Can~pany, 2017 ~1L 676459, at *2(I3. Wyo. Feb.
22 3,2017); C & E Sews., Inc. v. Ashland, Inc., 539 F,Supp.2d 316, 323 (IJ.D.C. 2000.

23            Motions in limine are intended to narrow evidentiary issues at trial, not deprive litigants ofthe
24    66
       p~.ocedural protections of notice which the federal rules require before judgment on the merits may be
25 granted." Badger v. Wal-Nla~t Stores, Inc., 2013 WL 32970 4, at *4(I~. IVev. 2013)(quoting Bradley

26 v. Pittsburgh Bd. QfEduC.,913 ~.2d 1064, 1470(3rd Crr. 1990)(where 66the motion i~ limine is ~o

27 more than a rephrased summaryjudgment motion, the motion should not be considered.")See also

z~    Louzan v. Fond li~otor Co., 71~ F.3d 556,561 (6th Cir. 2013)("a mechanism already exists in civil


                                           ,: ~ :          ,y. ~ ~.            ~ ;~
                 Case 4:16-cv-03396-YGR Document 280 Filed 03/04/19 Page 3 of 3

 1     actions to resolve non-evidentiary matters prior to trial —the summaryjud~lnent motion."). See also
2 1lileyer Intellectual Props. Ltd. v. Bodum, Inc., 690 F.3d 1354, 137 (Fed. Cir. 2012){procedure

3 converting a motion in limine effectively into a summary judgment motion dogs not afford the

4 procedural prot~ctio~s which the federal rules require before judgment on the merits may be ~rant~d};

5 ~Iinkle
   1      v. t~'ord Motor ~'o., 2012 VdL 5~68~99, at *~ (E.I~. ~y.2012)([T]he Court will not rule on
                                                                            66



6 this substantive issue in a motion in lamine.")

7             Courts have rejected similar attempts to bring summary judgment motions wrapped "in the

       clothing of a motion in limine."Schultze v. 2K Clevelander PLC,201 ~ WL 4 59072, at *2(S.I~. Fla.
9 Oct. 4,201 ~); Gold Cross Ems,.Inc. v. Children's Hosp. of'Alabama, 309 F.R.I). 699,702(S.I~. Ga.

10 2015).

11            Mr. Weir did not use any methodology to separate skip~traced phone numbers from numbers
12 which were not skip~trac~d in his estimation ofthe 14 million calls, showed in phone fgilds 1 ~10. The

13 data reviewed by Nlr. Weir is inadequate to determine whether any ofthe phone nurribers alleged to

14 belong to members ofthe putative class were actually obtained by Rash Curtis through skip~tracin~.

15     Dated: IVlar~h 4, 2Q19
                                                      ~,LIS Ll~     1~0U''LLF `~
16


 .'.                                                     mark E. Ellis
                                                         Attorneys for Defendant
.:                                                       RASH CUItTIS ~ ASSOCIATES
